DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.         This application is in condition for allowance except for the presence of claims 1 and 7-11 directed to an invention non-elected with traverse in the reply filed on 8/5/19.
It is noted that the restriction was modified in the Office action of 10/10/19; however, applicant has not mentioned or provided any election/argument in the amendment of 3/16/2020. 
3.	An office action was mailed to applicant on 2/8/2021 to request applicant to cancel the noted claims or take other appropriate action (37 CFR 1.144). However, applicant has not responded to the office action of 2/8/2021. Failure to take action during the period as set forth in the office action of 2/8/2021 by applicant has resulted as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue as set forth in the present office action.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
In the claims:
CANCELED claims 1 and 7-11.
Allowable Subject Matter
6.         Claims 2-6, 12 and 14 are allowed.
7.         The following is a statement of reasons for the indication of allowable subject matter: 
The optical observation device as recited in the independent claim 2 is allowable with respect to the prior art, in particular, the US Patent Nos. 7,777,971; 6,479,807 and 5,751,475 by the limitations related to the pupil having an adjustable low magnification linked to a large pupil diameter and an adjustable high magnification linked to a small pupil diameter, and a stop with the structure as recited in the features thereof “a stop apparatus … the outer diameter” (claim 2, lines 6-20). Such an optical observation device is not disclosed in the prior art.
Conclusion
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872